Citation Nr: 0835675	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to nonservice-connected disability 
pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Navy from 
December 1957 to December 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO's August 2001 decision is final.  

2.  The evidence submitted since the last final decision of 
record does not bear on unestablished facts necessary to 
substantiate the underlying claim; it does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for entitlement to nonservice-connected disability 
pension benefits.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  This did not happen in the 
current instance; however, proper notice and subsequent re-
adjudication did occur, which cured any presumed prejudice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
As stated, this notification was after the initial 
adjudication; but, subsequent readjudication cured the 
defect.  Id.  
  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (U.S. Court of Appeals for Veterans 
Claims or Court), the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the U.S. Court of Appeals for Veterans Claims' holding that 
an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim to reopen a previously denied claim for 
nonservice-connected disability pension benefits.  Post-
decisional documents supplied the veteran with information as 
to how he could substantiate a claim to reopen, and by the 
nature of his argument, it is clear that the veteran had 
actual knowledge of this information.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006); Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007).  Given the facts of this case, the Board finds 
that no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).


Legal Criteria-Entitlement to Pension

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.3(a)(3).  The Korean conflict is defined as the period of 
June 27, 1950, to January 31, 1955.  The Vietnam era is the 
period beginning on February 28, 1961, and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam during that period; and in all other cases, the 
period beginning on August 5, 1964, and ending on May 7, 
1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

Analysis

The veteran initially was denied nonservice-connected pension 
benefits in an August 2001 rating decision on the basis of 
there being no verified wartime service.  The veteran did not 
posit disagreement with the decision, and it became final 
within a year of notification to him.  He has since come 
forward with his current claim, alleging that he served 
during the Vietnam War, and should be entitled to benefits.  

The previous decision of August 2001 established that the 
veteran served as a member of the U.S. Navy between December 
1957 and December 1961.  The veteran served aboard a ship, 
and there was no indication of service in Vietnam at that 
time.  

According to 38 C.F.R. § 3.2, wartime service during the 
Korean conflict runs from June 27, 1950, to January 31, 1955, 
and service in the Vietnam era is defined as from February 
28, 1961, to May 7, 1975, for veterans who served in the 
Republic of Vietnam for that period, and from August 5, 1964, 
to May 7, 1975, for all other veterans.  The Board notes 
these to be the wartime service periods most proximate to the 
veteran's actual service.  

Since filing his petition to reopen, the veteran has 
submitted documentation of his medical ailments, along with a 
copy of his DD Form 214 which shows naval service aboard ship 
at the dates established before the finalized decision.  Also 
included is a statement by the veteran where he alleges 
participating in patrols off the coast of Vietnam during 
1961.  

Although the veteran has added an allegation of serving in 
the waters off of Vietnam, there is nothing added to the 
record which relates to an unestablished fact necessary to 
reopen the underlying claim.  See 38 C.F.R. § 3.156.  
Specifically, though the veteran claims that his ship may 
have passed in the waters of Vietnam on patrol, the veteran 
does not claim that he actually served in Vietnam at any 
point after February 28, 1961.  As such, his assertion is 
merely a restatement of allegations already considered in the 
August 2001 rating decision, or, in the case of his 
allegation of service in waters near Vietnam, are not 
relevant in establishing service in Vietnam, as the 
regulatory language requires (hence, the allegation does not 
relate to a previously unestablished fact).  See 38 C.F.R. 
§§ 3.2, 3.156.  Thus, new and material evidence has not been 
submitted, and the claim to reopen must be denied.  


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to nonservice-connected disability 
pension, and the petition to reopen is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


